NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2009-3048

                                     TAMILO P. FEA,

                                                  Petitioner,

                                             v.

                             DEPARTMENT OF THE ARMY,

                                                  Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    DC0752080398-I-1.

                                       ON MOTION

                                         ORDER
       Tamilo P. Fea moves to reinstate this petition for review.

       On December 31, 2008, Fea's petition was dismissed by the court for failure to

pay the docketing fee. Fea has now paid the fee.

       Upon consideration thereof,

       IT IS ORDERED THAT:

              The motion is granted. The mandate is recalled, the December 31, 2008

order is vacated, and Fea's petition for review is reinstated.

              Fea's brief is due within 21 days of the date of filing of this order.

                                                   FOR THE COURT

      FEB 11 2009
                                                    /s/ Jan Horbalv
          Date                                     Jan Horbaly
                                                   Clerk APPEALS FOR         FILED
                                                                    U.S. COURT OF
cc:    Ariel E. Solomon, Esq.                                             THE FEDERAL CIRCUIT
       Allison Kidd-Miller, Esq.
s19                                                                        FEB 1 1 2009

                                                                             JAI NORUALY
                                                                                CLERK